The opinion of the court was delivered, January 29th 1872, by
Thompson, C. J.
We cannot affirm the judgment of the court below without ignoring the Act of Assembly of the 18th March 1868. The 1st sect, declares “that the real estate, situate on Shippen street, below Fourth street, in the city of Philadelphia, owned by the Howard Sunday School Association, be and the same is hereby exempted from all taxation so long as the same may be used for charitable or religious purposes, except state taxes.”
The board of revision, on an appeal from the assessment of the property for city or municipal purposes, held that that portion of the property not actually used by the association for religious or charitable purposes was taxable for such purposes, and of this opinion was the court below. It seems to-us that this was going back to the rule of the Act of 30th March 1866, which is a general *346act regulating exemptions in the city of Philadelphia. It provides that “No portion of the real estate of any religious, charitable or benevolent association or institution, in the city of Philadelphia, which may be used for business purposes, shall be exempt from municipal or state tax, by reason of any Act of Assembly exempting real estate or property of the said religious or benevolent association or institution.” Of course the act could not bind future legislatures from altering the law and exempting such property entirely from taxes. That is not pretended. This act permitted apportionment of the taxation of any real estate, held for religious and charitable purposes, to the extent of the business uses to which it was appropriated. Now that is just the rule applied to the Act of 1868 by the board of revision and the court below. They held the property in question taxable for municipal and state purposes to the extent of its occupancy for school purposes at one-half of the whole valuation.
We must not impute to the legislature of 1868, ignorance of previous legislation, regarding exemptions of property of the character of that in the case before us, especially as it was general in its application to all religious and charitable associations and corporations within the city of Philadelphia, and only two years old. The high functions of the legislature forbid such a presumption, and inculcate the opposite. No reason can be assigned for the special Act of 1868, other than an intention on part of the legislature to except the real estate of the Howard Sunday School Association, from the provisions of the Act of 1866. The words of the act will bear that construction, and thus the legislation will be consistent and harmonious. ' In common parlance the buildings referred to in the act are used for religious and charitable purposes, being the designated place for the operations of the association, although the whole may not be actually occupied for the purpose. The description includes the entire property, and exempts it from all taxation excepting for state purposes. This is the only way the act of 1868 can be reconciled with the legislation of 1866, or that a purpose is discernible in passing it. It is a cardinal rule, that all statutes are so to be construed as to sustain1rather then ignore them; to give them operation if the language will permit, instead of treating them as meaningless: Ut res magis valeat, quam pereat. The act in question is plain enough, and we think the board of revision and the court below erred in construing it as they did.
Per Curiam. The decree of the court below is reversed, and the appeal is reinstated; and now, January 29th 1872, it is ordered and adjudged that judgment be and is hereby entered in favor of the appellant, the Howard Sunday School Association, against the City of Philadelphia, appellee, and that said appellants recover their costs.